     Case 1:21-cv-00839-NONE-JLT Document 4 Filed 07/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11 IVAN SAMANIEGO,                                        Case No. 1:21-cv-00839 NONE JLT
12                  Plaintiff,                            ORDER TO SHOW CAUSE WHY
                                                          SANCTIONS SHOULD NOT BE
13          v.                                            IMPOSED FOR THE PLAINTIFF’S
                                                          FAILURE TO PROSECUTE THIS
14 CALIFORNIA DEPT OF CORRECTIONS                         ACTION AND TO COMPLY WITH THE
   AND REHABILITATION, et al.,                            COURT’S ORDERS; ORDER
15                                                        CONTINUING THE MANDATORY
             Defendants.                                  SCHEDULING CONFERENCE
16

17          The plaintiff initiated this action on May 24, 2021. (Doc. 1) The Clerk of Court issued
18 summons the same day (Doc. 2) The order setting the mandatory scheduling conference reads,

19          The Court is unable to conduct a scheduling conference until defendants have been
            served with the summons and complaint. Accordingly, plaintiff(s) shall diligently pursue
20          service of summons and complaint and dismiss those defendants against whom
            plaintiff(s) will not pursue claims. Plaintiff(s) shall promptly file proofs of service of the
21          summons and complaint so the Court has a record of service. Counsel are referred to
            F.R.Civ.P., Rule 4 regarding the requirement of timely service of the complaint Failure to
22          timely serve the summons and complaint may result in the imposition of sanctions,
            including the dismissal of unserved defendants.
23

24 (Doc. 3 at 1) However, the plaintiff has not filed proofs of service, and the defendants have not

25 appeared in the action. Therefore, the Court ORDERS:

26          1.      No later than August 27, 2021, the plaintiff SHALL show cause why sanctions

27 should not be imposed for the failure to prosecute this action and to serve the summons and

28 complaint in a timely fashion as ordered. Alternatively, the plaintiff may file a proof of service
     demonstrating the summons and complaint has been served;

                                                      1
     Case 1:21-cv-00839-NONE-JLT Document 4 Filed 07/27/21 Page 2 of 2


 1         2.     The scheduling conference is CONTINUED to October 25, 2021 at 8:30 a.m.
 2         Failure to respond may result in the Court recommending dismissal of the action.
 3

 4 IT IS SO ORDERED.

 5      Dated:   July 27, 2021                           _ /s/ Jennifer L. Thurston
 6                                             CHIEF UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28



                                                   2
